Citation Nr: 0738891	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  06-19 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected left 
knee degenerative joint disease (DJD), status post semilunar 
cartilage removal, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1948 to 
December 1951.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which continued the 20 percent evaluation 
assigned for the veteran's service-connected left knee 
disability.  The RO in St. Petersburg, Florida, currently has 
jurisdiction over the case.

The veteran was afforded a personal hearing before the 
undersigned Veterans Law Judge in August 2007.  A transcript 
of the hearing is of record.  The veteran submitted 
additional evidence (medical records) directly to the Board 
at the time of his hearing, which was accompanied by a waiver 
of RO consideration.  The evidence will therefore be 
considered in this decision.  38 C.F.R. § 20.1304 (2007).

In his July 2005 notice of disagreement (NOD), the veteran 
indicated that the medication he was prescribed for his knee 
caused stomach problems and that his right knee is becoming 
painful due to the fact that he is favoring that knee.  These 
matters are REFERRED to the RO for appropriate action.  


FINDING OF FACT

The veteran's service-connected left knee DJD, status post 
semilunar cartilage removal, is manifested by range of motion 
from 10 to 100 degrees with mild crepitus, anterior 
peripatellar pain, and instability.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for service-connected left knee DJD, status post 
semilunar cartilage removal, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5259, 5260, 5261 (2007).

2.  The criteria for a disability rating of 10 percent, and 
no higher, for service-connected left knee DJD, status post 
semilunar cartilage removal, with instability have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  

When service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, No. 05-2424, 2007 (Vet. App. Nov. 19, 2007).  
Thus, staged ratings may be assigned if the severity of the 
disability changes during the relevant rating period.  

When evaluating disabilities of the musculoskeletal system, 
an evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other 
words, when rated for limitation of motion, a higher rating 
may be assigned if there is additional limitation of motion 
from pain or limited motion on repeated use of the joint.  A 
finding of functional loss due to pain must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  38 C.F.R. § 4.40 (2007).  

Service connection was originally granted for symptomatic 
removal of the left knee semilunar cartilage with a 10 
percent evaluation assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5259, effective December 7, 1951.  See 
April 1952 rating decision.  In a June 2002 rating decision, 
the RO implemented DC 5010 in conjunction with DC 5259 and 
continued the 10 percent evaluation.  The disability was 
subsequently recharacterized as left knee DJD status post 
semilunar cartilage removal and a 20 percent evaluation was 
assigned pursuant to DCs 5257 and 5259, effective June 2, 
2003.  See March 2004 rating decision.  The veteran is 
currently rated under DCs 5259 and 5260.  See July 2005 
rating decision.  

The veteran contends that he is entitled to a higher rating 
due to the increase in pain he has had related to his left 
knee and the fact that medications, injections, ointments, 
physical therapy and the use of a brace, knee pads, a cane 
and shoe supports have not eased the pain.  The veteran also 
asserts that his status as a candidate for a total knee 
replacement supports his claim for an increased rating.  See 
July 2005 NOD; May 2006 VA Form 9; August 2007 hearing 
transcript.  

The veteran underwent a VA compensation and pension (C&P) 
joints examination in May 2005.  He reported receiving 
multiple steroid injections, which had only provided two to 
three weeks of temporary relief.  The veteran complained of 
pain, clicking, popping and an occasional sensation of giving 
way.  He stated that flare-ups occurred on a daily basis with 
pain at night, which usually wakes him.  He indicated that 
his pain was situated on the medial side and reported that it 
was aggravated by excessive walking and walking up and down 
steps.  The veteran reported that he was using a cane and a 
brace and had an ultra-sound type machine at home that 
provided pain relief.  He was also taking various 
medications.  In addition to pain and weakness, the veteran 
reported stiffness, swelling, locking and lack of endurance.  
He indicated that he could not walk far distances without his 
cane or without having an excruciating amount of pain where 
the knee swells up and he has to ice it at the end of the 
day.  

Physical examination revealed that the veteran appeared to 
walk with a limp and antalgic gait.  The examiner reported 
that normal range of motion for the knee is from zero to 140 
degrees.  The veteran's active range of motion was to 110 
degrees and passive range of motion was to 130 degrees.  
After repetitive exercise, the veteran was only able to 
achieve a range of motion to 100 degrees.  There was an 
abundance of knee clicking with range of motion from the 
patellofemoral joint, but no evidence of lateral joint line 
tenderness.  The veteran did have medial joint line 
tenderness, indicating degenerative meniscus and degenerative 
changes in the medial joint line, as well as a positive 
patella grind, which indicated chondromalacia of the patella.  
The veteran exhibited stable knee to varus and valgus stress 
and negative Apley's compression, Lachman's, anterior and 
posterior drawer, and McMurray's sign.  Anterior posterior 
(AP) lateral x-rays of the veteran's left knee revealed 
moderate DJD, especially in the medial compartment, with 
decrease in joint line space and kissing osteophytes on the 
medial compartment.  He also had evidence of degenerative 
changes in the patellofemoral joint with osteophytes on the 
patella.  

The impression made was of degenerative post-traumatic 
arthritis in the left knee.  The examiner reported that the 
veteran had shown evidence of weakened movement, excess 
fatigability with use, some evidence of incoordination, 
especially walking with a cane, and an antalgic gait.  He 
also had evidence of a painful range of motion, which was 
approximately between 120 and 130 degrees with extremes of 
flexion.  The veteran also had pain on examination with 
patella grind test, indicating chondromalacia of the 
patellofemoral compartment, and pain with use because of his 
antalgic gain and his need for a cane and a brace.  The 
examiner reported that the veteran had approximately 20 
degrees in loss of functional range of motion with repetitive 
exercise and an additional 20 degree loss of functional range 
of motion with flare-ups.  The examiner also indicated that 
it was his belief that with the amount of pain the veteran 
was enduring, he would be a candidate for a total knee 
arthroplasty in the future.  

The veteran has sought VA treatment for his left knee 
disability, to include receiving injections and attending a 
pain clinic.  See VA treatment records.  In May 2005, the 
veteran reported that his left knee symptoms were getting 
stronger more quickly; he also reported problems with stairs 
and ambulation.  Objective findings included sub-patellar 
crepitus and stable ligaments with no effusion.  Range of 
motion was measured from negative five to 105 degrees.  The 
veteran ambulated with an external rotation on the left and 
the leg length was short by approximately 3/4 inch on the left 
due to his inability to fully extend the knee.  The veteran 
was assessed with left knee chondromalacia with patellar 
stress related to the left foot, hip and knee mechanics.  A 
patella buttress brace and insoles on the left only were 
ordered to correct foot mechanics and adjust for leg length 
discrepancy and the veteran was given an injection and 
started on topical treatment.  See orthopedic surgery follow-
up clinic note.  

In October 2005, the veteran reported that the injection 
received in May had relieved his pain for approximately three 
weeks but that the pain had since returned.  He indicated 
that he was using his cane full time and could not use the 
brace because it worsened his pain.  The veteran also 
reported that a transcutaneous electrical nerve stimulation 
(TENS) unit and rubs had been mildly effective in relieving 
pain.  He indicated that his pain was only in the anterior 
portion of his knee and denied medial pain.  The pain was 
present at all times but mostly with weight bearing (WB) and 
kneeling.  Range of motion testing revealed 10 to 100 degrees 
of motion with mild crepitus and anterior peripatellar pain.  
There was no effusion, warmth or medial joint line 
tenderness.  The veteran was assessed with mild DJD and was 
advised to continue conservative care and chronic pain 
management at the pain clinic.  See orthopedic surgery 
follow-up clinic note.  

An August 2007 magnetic resonance imaging (MRI) of the 
veteran's left knee revealed mild knee joint effusion.  The 
medical meniscus was attenuated, suggesting the veteran may 
have had a previous partial meniscectomy medially.  There 
were vertical areas of increased signal in the posterior horn 
now apparent and a tear was suspected, although the lateral 
meniscus remained intact.  No definite tear of the anterior 
or posterior cruciate ligament or bone marrow edema was seen.  
There was tricompartmental arthritis with marginal 
osteophytes noted with narrowing of the medial compartment in 
particular.  Cartilaginous erosion was seen along the 
articular surface of the posterior patella but the medial and 
lateral collateral ligaments appeared to be intact and there 
was no definite popliteal cyst seen.  See record from Image 
Network.  

The veteran again received VA treatment in August 2007, at 
which time it was reported that a 2006 MRI showed a lot of 
soft tissue degeneration.  The physician noted that no x-rays 
were done at the time the MRI was conducted.  The physician 
also noted obvious scars from the in-service surgery, 
indicated that the veteran's knee appeared unstable, and 
reported that the veteran probably needs a total knee 
replacement (TKR).  X-rays indicated that since the May 2005 
x-rays, there was more advanced degenerative change in the 
left knee and vascular calcification.  There were no acute 
fractures, dislocation or focal bony destructive process.  
Metallic staples likely related to vein harvesting were 
noted.  An impression of degenerative change more pronounced 
left knee and not appreciably altered from May 2005 was made.  
See orthopedic surgery consult note and radiographic report.  

As noted above, the veteran's disability is currently 
characterized as left knee DJD, status post semilunar 
cartilage removal, and has been rated pursuant to 38 C.F.R. 
§ 4.71a, DCs 5259-5260.  The RO noted that the effects of 
pain on motion, weakness, lack of endurance and fatigability 
were considered in the evaluation assigned for this 
disability.  See July 2005 rating decision.  

Under DCs 5258 and 5259, which provide the rating criteria 
for dislocated semilunar cartilage and symptomatic removal of 
the semilunar cartilage, the only available ratings are 10 
and 20 percent, respectively.  Therefore, an increased rating 
pursuant to these diagnostic codes is impossible.  

The rating criteria provided for limitation of motion of the 
knee and leg are found at 38 C.F.R. § 4.71a, DCs 5260 and 
5261.  DC 5260 provides ratings for limitation of flexion.  
Flexion of either leg limited to 60 degrees is 
noncompensable, flexion limited to 45 degrees merits a 10 
percent rating, limitation of flexion to 30 degrees warrants 
a 20 percent evaluation, and a 30 percent evaluation requires 
that flexion be limited to 15 degrees.  DC 5261 provides 
ratings of 0 percent for extension limited to 5 degrees, 10 
percent for extension limited to 10 degrees, 20 percent for 
extension limited to 15 degrees, 30 percent for extension 
limited to 20 degrees, 40 percent for extension limited to 30 
degrees, and 50 percent for extension limited to 45 degrees.  

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995); Pernorio 
v. Derwinski, 2 Vet. App. 625 (1992).

In this case, the Board finds that the veteran's service-
connected left knee disability is more appropriately rated 
pursuant to DCs 5010 and 5261 rather than DCs 5259 and 5260.  
As an initial matter, the evidence of record clearly 
establishes that the veteran has degenerative post-traumatic 
arthritis in his left knee, most likely as a result of his 
in-service injury.  See May 2005 VA C&P joints examination 
report.  In addition, the veteran has never exhibited 
limitation of flexion to a compensable degree under DC 5260 
during range of motion testing.  See May 2005 VA C&P 
examination report (active range of motion to 110 degrees; 
passive range of motion to 130 degrees); VA orthopedic 
records dated May 2005 (motion to 105 degrees) and October 
2005 (motion to 100 degrees).  Even when considering the 
approximately 20 degrees in loss of functional range of 
motion with repetitive exercise and additional 20 degree loss 
of functional range of motion with flare-ups as reported on 
VA examination in May 2005, the veteran's flexion would be 
limited to 70 degrees (110-40=70), which does not meet the 
criteria for the assignment of a 0 percent rating under DC 
5260.

DC 5010 provides that arthritis due to trauma is to be rated 
as degenerative arthritis.  DC 5003 provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  While the veteran has never exhibited limitation 
of flexion to a compensable degree during range of motion 
testing, he has exhibited slight limitation of extension of 
the knee.  See October 2005 VA orthopedic record (range of 
motion from 10 to 100 degrees).  In light of the findings of 
post-traumatic arthritis and limitation of extension, the 
Board finds that the veteran's left knee disability is more 
appropriately evaluated under DCs 5010 and 5261.  

The preponderance of the evidence is against entitlement to a 
rating in excess of 20 percent for service-connected left 
knee DJD, status post removal of semilunar cartilage, under 
DCs 5010 and 5261.  At worst, the veteran has exhibited 
limitation of extension of the left knee to 10 degrees with 
mild crepitus and anterior peripatellar pain, but no 
effusion, warmth or medial joint line tenderness.  See 
October 2005 VA orthopedic evaluation.  As extension of the 
left knee has never been limited to 20 degrees, a rating in 
excess of 20 percent is not warranted.  In short, the 
disabling effects of the veteran's pain do not meet or more 
nearly approximate the criteria for assignment of a higher 
rating, as this decreased range of motion, (i.e., from 10 to 
100 degrees) only warrants a 10 percent rating under DC 5261, 
and the effects of pain have already been considered in the 
assignment of a 20 percent evaluation.  See 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The Board observes that an additional separate rating may be 
assigned for instability of the knee under DC 5257.  See 62 
Fed. Reg. 63604 (1997); VAOPGCPREC 23-97.  Under this 
diagnostic criteria, knee impairment with slight recurrent 
subluxation or lateral instability is assigned a 10 percent 
rating, a 20 percent rating is assigned if there is moderate 
recurrent subluxation or lateral instability, and a 30 
percent rating is assigned if there is severe recurrent 
subluxation or lateral instability.  During the May 2005 VA 
C&P joints examination, the veteran complained of an 
occasional sensation of giving way.  He used a neoprene 
brace.  The VA examiner noted some evidence of 
incoordination.  At the time of VA treatment in August 2007, 
the examining physician indicated that the veteran's knee 
appeared unstable.  These findings support the assignment of 
a separate 10 percent evaluation, but no higher, for slight 
instability of the veteran's left knee, effective from the 
date of the claim for an increased rating in March 2005.  

The Board also observes that although the veteran was 
previously rated under DC 5259 based on symptoms associated 
with removal of the semilunar cartilage in his left knee, 
which he continues to exhibit, a separate compensable rating 
cannot be assigned pursuant to this diagnostic code.  This is 
so because the assignment of two, separate compensable 
ratings based on the same symptomatology under two separate 
diagnostic codes (i.e., under DCs 5259 and 5257 and/or 5261) 
would be in violation of the rule of pyramiding.  See 38 
C.F.R. § 4.14.  Specifically, a 10 percent rating under DC 
5259 is assigned for symptomatic removal of the semilunar 
cartilage.  However, the veteran's symptoms of painful motion 
and instability are already compensated under Diagnostic 
Codes 5257 and 5261.

The Board has also considered whether the veteran's service-
connected disability may be rated under other diagnostic 
codes related to the knee and leg.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Several of the diagnostic 
codes, however, are simply not applicable to the veteran's 
service-connected knee disability as it is neither contended 
nor shown that the veteran's service-connected disability 
involves ankylosis of the knee (DC 5256); any impairment of 
the tibia and fibula (DC 5262); or genu recurvatum (DC 5263).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the July 2005 rating decision that 
is the subject of this appeal, the veteran was advised of the 
evidence needed to substantiate a claim for increased rating 
and of his and VA's respective duties in obtaining evidence.  
He was also asked to send any evidence in his possession that 
pertains to his claim.  See April 2005 letter.  Accordingly, 
the duty to notify has been fulfilled.  The veteran was also 
provided notice of the appropriate disability rating and 
effective date of any grant of service connection, as 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
See April 2006 letter.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been met 
as the veteran's VA and private treatment records have been 
obtained and he was afforded an appropriate VA examination in 
connection with his claim.  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.  

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the veteran.


ORDER

A rating in excess of 20 percent for left knee DJD, status 
post semilunar cartilage removal, is denied.  

A disability rating of 10 percent, and no higher, for 
service-connected left knee DJD, status post semilunar 
cartilage removal, with instability is granted.  

____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


